Title: From Benjamin Franklin to [Juliana Ritchie], 19 January 1777
From: Franklin, Benjamin
To: Ritchie, Juliana


Madam,
Paris, Jan. 19. 1777.
I am much oblig’d to you for your kind Attention to my Welfare, in the Information you give me. I have no doubt of its being well founded. But as it is impossible to discover in every case the Falsity of pretended Friends who would know our Affairs; and more so to prevent being watch’d by Spies, when interested People may think proper to place them for that purpose; I have long observ’d one Rule which prevents any Inconvenience from such Practices. It is simply this, to be concern’d in no Affairs that I should blush to have made publick; and to do nothing but what Spies may see and welcome. When a Man’s Actions are just and honourable, the more they are known, the more his Reputation is increas’d and establish’d. If I was sure therefore that my Valet de Place was a Spy, as probably he is, I think I should not discharge him for that, if in other Respects I lik’d him.
The various Conjectures you mention concerning my Business here, must have their Course. They amuse those that make them, and some of those that hear them; they do me no harm, and therefore it is not necessary that I should take the least Pains to rectify them. I am glad to learn that you are in a Situation that is agreeable to you, and that Mr. Richie was lately well. My Daughter and her Children were so when I left them, but I have lost my dear Mrs. Franklin now two Years since. I have the Honour to be very respectfully Madam, Your most obedient humble Servant
BF
